Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended abstract and specification, all previous objections to the disclosure and the drawings are hereby withdrawn.
Upon consideration of the amended Claim 9 to remove the phrase “with a drive means for driving a” and to add a transitional phrase, the previous interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(a) and 112(b) are hereby withdrawn; however, new rejections under 35 U.S.C. 112(b) and 112(d) are made in light of the amended language. Upon consideration of the amended Claims 1, 6, and 8, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn; however, new rejections of Claim 1 under 35 U.S.C. 112(b) are made, and thus prosecution is reopened.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 1, the subject matter of the claim is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. For instance, the claim recites “the circular blank is set into rotation,” “at least one upsetting roller…is fed radially,” and “the outer edge of the circular blank is upset to a thickened region,” which are all written as a passive narrative format as opposed to an active format (i.e. “setting the circular blank into rotation,” “radially feeding at least one unsetting roller,” and “upsetting the outer edge”), which foments ambiguity regarding the steps being performed. Accordingly, the scope of “during radial upsetting” is unclear because no step of radial upsetting has been positively recited, and it is unclear when this radial upsetting is intended to occur within the method.
Further regarding Claim 1, the claim lacks a clear transitional phrase (e.g. “comprising,” “consisting of,” or “consisting essentially of”). The transitional phrase defines the scope of the claim in terms of what unrecited additional components, if any, are excluded from the scope of the claim, as well as clearly separates the preamble of the claim from the body. Accordingly, the lack of a transitional phrase renders the claim indefinite because it makes it difficult to understand the scope of the claim and the protection sought.

Claim 9 as set forth appears to bridge multiple statutory classes (i.e. a method and a device), because it is a device claim that depends from a method claim (Claim 1) and appears to recite method steps (e.g. “at least one upsetting roller…is fed radially,” “at least two axial forming rollers are fed laterally,” and “the circular blank is folded over”), which renders the claim indefinite as it is makes a clear understanding of the claimed invention and the protection sought difficult. For example, does infringement occur only when the device is performing the recited method steps, or would any device capable of the recited method steps infringe on the claimed invention?
Further regarding Claim 9, the scope of the amended limitation “the circular blank that is driven” is unclear. How is the circular blank being driven? No structure is recited that is capable of performing this function.
Lastly, Claim 9 recites the limitations “at least one upsetting roller,” “a forming groove,” “a thickened region,” “at least two axial forming rollers,” “an axial forming distance,” and “an axial width of the forming groove.” All of these limitations have been positively recited in Claim 1, from which Claim 9 depends, so it is unclear if these are all meant to reference their counterparts from Claim 1, or if they are new limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, which is a device claim, depends from Claim 1, which is a method claim. However, Claim 9 only requires the structures “at least one upsetting roller” and “at least two axial forming rollers,” and does not require the method steps of “the circular blank is set into rotation,” “the outer edge of the circular blank is upset to a thickened region which is formed to a thickened edge contour according to the forming groove of the upsetting roller,” and “during radial upsetting at least two axial forming rollers…cooperate with each other during the forming of an opposite edge contour” recited in Claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu et al., hereinafter Kanemitsu (US 5,732,581) in view of Friese (DE 10211135). For text citations of Friese, see the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Kanemitsu discloses (Figures 15-17) a method for producing a formed part from a circular blank, in which the circular blank (disc member 1) is set into rotation and at least one upsetting roller (circular roller 30), which has a circumferential forming groove (V-like forming face 43), is fed radially to an outer edge of the circular blank (column 8 lines 27-33), and the outer edge of the circular blank is upset to a thickened region (inclined portion 7; column 8 lines 38-42) which is formed to a thickened edge contour (annular peripheral wall 8) according to the forming groove of the upsetting roller (column 8 lines 51-57). 
Kanemitsu does not disclose that during radial upsetting at least two forming rollers are applied or fed laterally to an outer region of the circular blank. Friese teaches (Figure 1) a method for producing a formed part from a circular blank comprising radial upsetting, during which at least two axial forming rollers (support rollers 7), which cooperate during the forming of an opposite edge contour (shaped body 8), are applied or fed laterally to an outer region of the circular blank (blank 1), wherein at least in a starting phase of radial upsetting the two axial forming rollers are fed to the thickened region (edge thickening 9) with an axial forming distance to each other which is smaller than an axial width of the forming groove of the 
Regarding Claim 2, with reference to the aforementioned combination of Kanemitsu and Friese, Friese teaches (Figure 2) that the at least two axial forming rollers (support rollers 7) are applied or fed directly behind the upsetting roller (form roller 5; [0022] lines 146-148).
Regarding Claim 3, with reference to the aforementioned combination of Kanemitsu and Friese, Friese does not explicitly teach that the two axial forming rollers are adjusted axially to each other during upsetting; however, this axial adjustment is implied because the edge contour thickens axially throughout the radial upsetting ([0019] lines 126-129; the edge region of the circular blank increasingly thickens during operation), so the axial forming rollers must be adjusting axially to accommodate this ([0021] lines 138-140); the support rollers start already touching the circular blank, so as the edge region thickens, the distance between the support rollers must increase). 
Regarding Claim 5, Kanemitsu discloses (Figure 17) that in a final phase of radial upsetting the thickened region is finish-formed to the edge contour (annular peripheral wall 8) by the at least one upsetting roller (circular roller 30). With reference to the aforementioned combination of Kanemitsu and Friese, Friese does not explicitly teach that in a final phase of radial upsetting the axial forming rollers are spaced from the thickened region; however, it is obvious that this would be the case, otherwise an operator would not be able to remove the formed part from the forming device.
Regarding Claim 6, Kanemitsu discloses (Figures 17-19) that in clamping of the circular blank, an outer edge (flange-shaped portion 6) with the formed-on thickened edge contour 
Regarding Claim 7, Kanemitsu discloses that the folding-over is carried out by the at least one upsetting roller (column 8 lines 51-57; the V-like forming face 43 of the circular roller 30 is shaped so that, during the upsetting, the flange-shaped portion 6 is pushed downwards as it thickens, thus folding over the circular bottom pattern tool 34).
Regarding Claim 8, Kanemitsu discloses (Figures 18-20) that during folding-over the thickened edge contour (inclined portion 7, which is formed into annular peripheral wall 8 as discussed above) acquires an external profiling (poly-V grooves 11), which is designed on the spinning chuck (circular bottom pattern tool 51, see Annotated Figure 20 below), by being contacted to the spinning chuck. Examiner note: the finishing stages of the folding-over disclosed by Kanemitsu in Figures 18-20 is not performed by the upsetting roller (circular roller 30), but rather by two separate circular rollers 45 and 55. The claim as set forth does not require the upsetting roller to perform the entirety of the folding-over step, so the method disclosed by Kanemitsu meets the limitations of the claim. Further, the spinning chuck with the external profiling shown in Figure 20 is different from that used during the radial upsetting and the initial stages of the folding-over (circular bottom pattern tool 34, shown in Figures 15-19); however, the disclosure does not say that the circular bottom pattern tool 34 cannot have an external profiling designed thereupon. Designing the circular bottom pattern tool 34 to include the same external profiling as the circular bottom pattern tool 51 would eliminate the need to change out the circular bottom pattern tools midway through the folding-over, thus simplifying the method. Therefore, it would have been obvious to one of ordinary skill in the art before the 

    PNG
    media_image1.png
    503
    592
    media_image1.png
    Greyscale

Kanemitsu Annotated Figure 20
Regarding Claim 9, Kanemitsu discloses (Figures 15-20) a device for producing a formed part from a circular blank pursuant to the method according to Claim 1, comprising the circular blank (disc member 1) that is driven in a rotating manner (column 8 lines 9-16; the workpiece is held between top and bottom circular pattern tools 35 and 34, which are made to rotate, thereby driving the workpiece in a rotating manner) and at least one upsetting roller (circular roller 30) having a forming groove (V-like forming face 43), which is fed radially to the circular 

    PNG
    media_image2.png
    547
    550
    media_image2.png
    Greyscale

Kanemitsu Annotated Figure 15
Kanemitsu does not disclose at least two axial forming rollers. Friese teaches (Figure 1) a device for producing a formed part from a circular blank comprising at least two axial forming rollers (support rollers 7) which are fed laterally to the circular blank (blank 1), wherein during radial feeding and upsetting by means of the at least one upsetting roller (form roller 5) the two axial forming rollers are fed to the thickened region of the circular blank (edge thickening 9) with an axial forming distance to each other which is smaller than an axial width of the forming groove of the upsetting roller ([0021] lines 138-140 discuss that the support rollers bear against the surface of the blank throughout the entire forming process, thus implying that they have a smaller spacing than the width of the forming groove of the upsetting roller; it is also clearly .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu and Friese as applied to Claim 1 above, and further in view of WF-Maschinenbau und Blechformtechnik, hereinafter WFMB (DE 1963515). For text citations of WFMB, see the machine translation provided as Non-Patent Literature.
	Regarding Claim 4, with reference to the aforementioned combination of Kanemitsu and Friese, Friese is silent to the two axial forming rollers being adjusted radially during upsetting. .

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument on page 11 of the Remarks that Friese does not teach opposing axial forming rollers that are used simultaneously with an upsetting roller and thus does not remedy the deficiency of Kanemitsu, Examiner respectfully disagrees. It is seen in Figures 1 and 2 of Friese that form roller 5 (interpreted as the upsetting roller) and support rollers 7 (interpreted as the axial rollers) are both engaging blank 1 simultaneously during the forming. Further, paragraphs [0019] and [0033]-[0035] of Friese describes the support rollers being used simultaneously with the form roller to form the final shape of the edge contour. 
Regarding Applicant’s argument that the combination of Kanemitsu and Friese would not have led a person skilled in the art to arrive at a configuration where the axial distance of the two opposing axial rollers is smaller than the axial width of the forming groove of the upsetting roller, Examiner respectfully disagrees. First, it can be clearly seen from Figure 1 of Friese that the axial spacing between support rollers 7 is smaller than the axial width of form groove 6 of form roller 5. Second, paragraph [0021] of Friese describes how the support rollers are pre-stressed against the top and bottom surfaces of the blank 1, meaning that they bear against the surfaces, throughout the forming process. Thus, since the support rollers are bearing against the top and bottom surfaces of the blank at the beginning of the forming process, before the edges have been thickened by the form groove, at this point of the method their axial spacing must be smaller than the axial width of the form groove. This feature allows the support rollers to take over some of the deformation work from the form roller, which reduces wear on the form roller and thus extends its service life ([0015]-[0017]), so when the combination of Kanemitsu and Friese is made, this feature is kept.
Examiner notes that on page 11 of the Remarks, Applicant states “the axial forming rollers 6, 7 are used for forming the outer contour of the upsetting part when teeth are formed,” but Friese does not teach anything about the formation of teeth, and the axial forming rollers are only designated by 7, not 6 and 7. The WFMB reference, which is only relied upon for Claim 4, does have these features, so it is possible that the Applicant was looking at the incorrect document when formulating this response.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/TERESA M EKIERT/             Primary Examiner, Art Unit 3725